Case 1:18-cv-01689-TDC Document 61 Filed 08/02/19 Page 1of 3

THE LAW OFFICE OF
BARRY R. GLAZER, LLC

 

Attorneys at Law P.O. Box 27166
Barry R. Glazer 1010 Light Street
Roman I. Choma Baltimore, Maryland 21230

Peter J. Kochanski
Charles H. Edwards IV
Emily F. Fuller

Robert E. Joyce

Sarah E. Kapusta Tel: 410-547-8568
Fax: 410-547-0036
Medical-Legal Consultant Email: office@barryglazer.com
Michael E. Vinluan, M.D., J.D. www.barryglazer.com
August 2, 2019
VIA EMAIL ONLY

Hon. Beth P. Gesner

U.S. District Court for the District of Maryland
101 West Lombard Street

Baltimore, MD 21201

Re: Wayne Wolfe v. Michael Johnson, et al.
Case No.: TDC-18-1689

Dear Judge Gesner:

Consistent with the Case Management Order Section II (A)(2), and your Order, please
consider this correspondence a response in opposition to the Defendant’s request for an Order
compelling the disclosure of Plaintiffs ex-girlfriend’s phone number to the Defendants. The
reason for withholding this information is straightforward - allowing Defendants unfettered ex-
parte contacts with Plaintiffs ex-girlfriend serves only to antagonize the Plaintiff and cause him
annoyance, embarrassment and oppression. It also serves to annoy and antagonize the witness as
well in that she is in another relationship at this time.

Plaintiff seeks a protective Order pursuant to F.R.C.P. 26 (c) which will either prevent
contact with Plaintiffs ex-girlfriend by the Defendants or at least allow Plaintiffs counsel to be
on the call with the Defendants when they do contact her. Furthermore, the witness could be
produced for a deposition if necessary. Counsel for the Plaintiffs just wishes to be present for any
discussions with this witness to make sure the line of questioning is appropriate.
Case 1:18-cv-01689-TDC Document 61 Filed 08/02/19 Page 2 of 3

Hon. Beth P. Gesner
August 2, 2019
Page 2 of 3

Pursuant to F.R.C.P. 26 (c) :

(1) In General. A party or any person from whom discovery is sought may

move for a protective order... The motion must include a certification that the
movant has in good faith conferred or attempted to confer with other affected
parties in an effort to resolve the dispute without court action. The court may,
for good cause, issue an order to protect a party or person from annoyance,
embarrassment, oppression, or undue burden or expense, including one or more
of the following:

(A) forbidding the disclosure or discovery;

(B) specifying terms, including time and place or the allocation of expenses,
for the disclosure or discovery;

(C) prescribing a discovery method other than the one selected by the party
seeking discovery;

(D) forbidding inquiry into certain matters, or limiting the scope of disclosure
or discovery to certain matters;

(E) designating the persons who may be present while the discovery is
conducted;

(F) requiring that a deposition be sealed and opened only on court order;

(G) requiring that a trade secret or other confidential research, development, or
commercial information not be revealed or be revealed only in a specified way;
and

(H) requiring that the parties simultaneously file specified documents or
information in sealed envelopes, to be opened as the court directs.

F.R.C.P. 26 (c). As stated previously, counsel for the Plaintiff simply asks that the witness be left
alone or in the alternative to be present for the interview in whatever form the Defendant would
like to conduct it.

Finally, throughout their letter, Defendants attempt to manufacture a discovery dispute
here when there is none. The parties conferred on the issue of fact witnesses during a June 24,
2019 conference call and all information, including phone numbers of other fact witnesses, were
disclosed at that time except for this witness because of the danger of unfettered ex parte contacts
Case 1:18-cv-01689-TDC Document 61 Filed 08/02/19 Page 3 of 3

Hon. Beth P. Gesner
August 2, 2019
Page 3 of 3

with a witness of this type. Plaintiff asks for an Order which will protect Plaintiff and the witness
from being antagonized.
Very truly yours,
/s/
Robert E. Joyce

REJ/jk
Enclosures
